Citation Nr: 0925680	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In June 2005, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in October 2005, the 
Veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In January 2008, the Board reopened and denied the claims for 
service connection for prostate cancer and a back disability.  
The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2009 order, the Court vacated that portion of 
the Board's January 2008 decision that denied service 
connection for prostate cancer and remanded the matter to the 
Board for action consistent with the January 2009 Court 
order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
prostate cancer shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
Veteran indicated in correspondence of record, and reflected 
in the Veteran's service personnel records, the Veteran was 
stationed in Okinawa, Japan.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of a veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

Despite the procedures in M21-1MR, the RO did not 
specifically inform the Veteran that, if he did not serve in 
Vietnam, VA needed to know when, where, and how he was 
exposed to herbicides.

In a November 2003 statement, the Veteran stated that he was 
assigned to the 3rd FSR in Okinawa from January 1967 to 
January 1968.  His duty was to drive trucks that hauled arms, 
ammunition, and chemicals that were unloaded from ships at 
White Beach and part of Naha.  The rubber bladders that the 
chemicals were stored in leaked a lot and he had the Agent 
Orange on his hands and around him on several occasions.  In 
addition, he stated in his March 2005 substantive appeal that 
he had an additional duty of maintaining the grounds of the 
jungle warfare northern training area where he used 
herbicides to spray various areas of troop training and 
assembly area for weed suppression and fire control purposes.  
They used hand held sprayers to spray the chemicals and did 
not wear protective clothing.  

Based on the foregoing, the Board finds that the RO should 
attempt to verify the Veteran's alleged herbicide exposure, 
following the procedures provided in VBA's Adjudication 
Procedure Manual.  The Board notes that the United States 
Court of Appeals for Veterans' Claims (Court) has 
consistently held that the evidentiary development procedures 
provided in VBA's Adjudication Procedure Manual, M21-1, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with evidentiary development called for by the 
M21-1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
Veteran's alleged herbicide exposure 
while stationed in Okinawa, Japan 
between January 1967 to January 1968 
following the procedures set forth in 
M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  All requests 
and responses received should be 
associated with the claims file.

2.  Then, readjudicate the Veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




